DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation "set time beginning at a start of operation of the air-conditioning apparatus" is not supported by applicant's original disclosure. In addition, the disclosure includes that the load applied to the fan increases when frosting occurs, and frosting does not occur immediately after the start of operation of the air-conditioning apparatus (see paragraph 19), which suggests that the set time begins after the start of operation of the air conditioning apparatus and not at the start of the operation of the air-conditioning apparatus. Also applicant’s disclosure consistently teaches that the set time is after the start of the operation of the air-conditioning apparatus (see paragraphs 8 and 25). By claiming the above-mentioned amended limitation, the applicant is changing/broadening the scope of the disclosure and suggesting a limitation which applicant’s disclosure opposes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the limitation, “ratio of allowable decrease in operating time due to clogging” is not clearly defined and it is unclear what is an “allowable decrease” and what terms are included in the “ratio”. For examination purposes, the above limitation is interpreted as ‘clogging threshold is associated with reduction in operating time due to clogging’.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breu (US 2015/0354847 A1) and in view of Kawanami (JP 2004325017 A).
In regards to claim 1, Breu teaches an air-conditioning apparatus (cooling unit 10, see fig. 1) comprising: a heat exchanger (12) configured to cause heat exchange to be performed between a medium (fluid circulating through heat exchanger via inlet 14 and outlet 16) and air (air pushed across 12 by fan 26), the medium being a medium to transfer heat (see paragraph 37); a fan (26) configured to send the air to the heat exchanger (see paragraph 37), a fan motor (28) that drives the fan (see paragraph 36); and a controller (30) configured to determine whether clogging due to foreign matter has occurred in the heat exchanger, based on a variation in command current (see paragraphs 44-46), wherein, in response to determining that the command current sent to the fan motor is equal to or greater than a set clogging determination threshold for a set time (motor current reaching and remaining at level C2, see fig. 3, after times T1 and T2, see paragraphs 44-45), the controller determines that the clogging due to foreign matter has occurred (controller generates a warning that heat exchanger 12 is blocked, see paragraph 46), wherein the set time begins at a start of operation of the air-conditioning apparatus (from time T0 to T1, fan is operated, see fig. 3; abstract and paragraph 41, and time T0 represents the start of operation of the air-conditioning apparatus with blockage, see paragraph 44). Also by Ohm’s law current is directly proportion to voltage, hence supplied voltage could be used for determining clogging conditions.
However, Breu does not explicitly teach voltage varying in accordance with a rotation speed of a fan and use of voltage in determining clog condition even through current is directly proportional to the voltage.
Kawanami teaches a clog detection apparatus associated with an air conditioner (see abstract) where, the input voltage to the fan motor is controlled according to rotation speed of the fan motor (see abstract; page 4, lines 33-37; and page 6, lines 81-108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu by the teachings of Kawanami to vary the voltage in accordance with a rotation speed of a fan and use voltage in determining clog condition in order to detect clogging with high accuracy based on surrounding environment and additional parameters such as fan speed and voltage variations to make the clogging detection effective in range of applications (see page 4, lines 28-32).
In regards to claim 3, Breu teaches an air-conditioning apparatus (cooling unit 10, see fig. 1) comprising: a heat exchanger (12) configured to cause heat exchange to be performed between a medium (fluid circulating through heat exchanger via inlet 14 and outlet 16) and air (air pushed across 12 by fan 26), the medium being a medium to transfer heat (see paragraph 37); a fan (26) configured to send the air to the heat exchanger (see paragraph 37), a fan motor (28) that drives the fan (see paragraph 36); and a controller (30) configured to determine whether clogging due to foreign matter has occurred in the heat exchanger, based on a variation in command current (see paragraphs 44-46), wherein, in response to determining that a rate of increase of the command current during execution of operation of the air-conditioning apparatus (increase of motor current over time during fan operation, see paragraph 41) is equal to or greater than a set increase rate determination threshold (rate of increase of the motor current reaching a threshold rate of ((C2-C1)/(T1-T0)), see fig. 3, and see paragraphs 44-45) and that an increased state of the command voltage after the increase stops continues for a set duration (after increasing the command current to level C2, maintaining the current level at C2 for a predetermined time period of T2-T1, see paragraphs 41 and 44-45), the controller determines that the clogging due to foreign matter has occurred (controller generates a warning that heat exchanger 12 is blocked, see paragraph 46). Also by Ohm’s law current is directly proportion to voltage, hence supplied voltage could be used for determining clogging conditions.
However, Breu does not explicitly teach voltage varying in accordance with a rotation speed of a fan and use of voltage in determining clog condition even through current is directly proportional to the voltage.
Kawanami teaches a clog detection apparatus associated with an air conditioner (see abstract) where, the input voltage to the fan motor is controlled according to rotation speed of the fan motor (see abstract; page 4, lines 33-37; and page 6, lines 81-108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu by the teachings of Kawanami to vary the voltage in accordance with a rotation speed of a fan and use rate of voltage increase in determining clog condition in order to detect clogging with high accuracy based on surrounding environment and additional parameters such as fan speed and voltage variations to make the clogging detection effective in range of applications (see page 4, lines 28-32).
In regards to claim 4, Breu teaches an air-conditioning apparatus (cooling unit 10, see fig. 1) comprising: a heat exchanger (12) configured to cause heat exchange to be performed between a medium (fluid circulating through heat exchanger via inlet 14 and outlet 16) and air (air pushed across 12 by fan 26), the medium being a medium to transfer heat (see paragraph 37); a fan (26) configured to send the air to the heat exchanger (see paragraph 37), a fan motor (28) that drives the fan (see paragraph 36); and a controller (30) configured to determine whether clogging due to foreign matter has occurred in the heat exchanger, based on a variation in command current (see paragraphs 44-46); wherein, the controller determines whether clogging due to foreign matter has occurred (controller generates a warning that heat exchanger 12 is blocked, see paragraph 46) based on a comparison between the command current and a clogging threshold being set based on a rate of increase of the command voltage associated with blocking (rate of increase of the motor current reaching a threshold rate of ((C2-C1)/(T1-T0)), see fig. 3, and see paragraphs 44-45), where the command current is sent during execution of operation of the air-conditioning apparatus (motor current over time during fan operation, see paragraph 41) and an increased state of the command voltage after the increase stops continues for a set duration (after increasing the command current to level C2, maintaining the current level at C2 for a predetermined time period of T2-T1, see paragraphs 41 and 44-45). Also by Ohm’s law current is directly proportion to voltage, hence supplied voltage could be used for determining clogging conditions.
However, Breu does not explicitly teach voltage varying in accordance with a rotation speed of a fan, blocking associated with frosting, and use of voltage in determining clog condition even through current is directly proportional to the voltage.
Kawanami teaches a clog detection apparatus associated with an air conditioner (see abstract) where, blocking of the heat exchanger is associated with frost formation (page 7, lines 129-133), and the frost formation is measured in association with a voltage threshold (see page 7, lines 126-133) and by comparison of voltage with the reference command voltage value (Ds, see page 6), and where the input voltage to the fan motor is controlled according to rotation speed of the fan motor (see abstract; page 4, lines 33-37; and page 6, lines 81-108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu by the teachings of Kawanami to determine clogging associated with frosting by comparing command voltage with the clogging threshold, vary the voltage in accordance with a rotation speed of a fan and use voltage in determining clog condition associated with frost formation in order to detect clogging with high accuracy based on surrounding environment and additional parameters such as fan speed and voltage variations to make the clogging detection effective in range of applications (see page 4, lines 28-32).
In regards to claim 5, Breu as modified teaches the limitations of claim 5, except a display configured to display information based on a signal, wherein, the controller transmits the signal to the display to display an indication of clogging.
However, Kawanami teaches a display configured to display information based on a signal (part of the controller displays clogging state based on a control signal, see page 6, lines 96-101; and page 5, lines 63-65), wherein, in response to determining that the clogging due to foreign matter has occurred, the controller transmits the signal to the display device to display an indication that the clogging due to foreign matter has occurred (in response to determining a clog, the controller transmits a control signal to be displayed as an indication of clogged state, see page 6, lines 96-107; and page 4, lines 17-23; Also the voltage comparison value which indicates the clogged state is displayed by the controller, see page 4, line 36 – page 5, line 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu as modified by providing a display device for displaying information based on a signal, and transmitting the signal to the display device to display an indication that the clogging due to foreign matter has occurred in response to determining that the clogging due to foreign matter has occurred based on the teachings of Kawanami in order to quickly and effectively communicate the operational status of components of the air conditioning apparatus, especially in failure, to the user (see page 4, lines 17-20).  
In regards to claim 6, Breu as modified teaches the limitations of claim 6, except determining occurrence of frosting.
Kawanami teaches a clog detection apparatus associated with an air conditioner (see abstract) where, blocking of the heat exchanger is associated with frost formation (page 7, lines 129-133), and the frost formation is measured in association with a voltage threshold (see page 7, lines 126-133) and by comparison of voltage with the reference command voltage value (Ds, see page 6), and where the input voltage to the fan motor is controlled according to rotation speed of the fan motor (see abstract; page 4, lines 33-37; and page 6, lines 81-108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Breu by the teachings of Kawanami to determine clogging associated with frosting by comparing command voltage with the clogging threshold, and use voltage in determining clog condition associated with frost formation in order to improve efficiency of the air conditioning system by quickly and effectively determining the amount of frost accumulating at the heat exchanger and taken action to remove the accumulated frost efficiently.
In regards to claim 7, Breu as modified teaches the limitations of claim 7 and further teaches that the clogging threshold being set based on a rate of increase of the command voltage associated with blocking/clogging (rate of increase of the motor current reaching a threshold rate of ((C2-C1)/(T1-T0)), see fig. 3, and see paragraphs 44-45), where the clogging threshold represents a lowered operation time (predetermined level of C2 represents operating time of less than T2, see fig. 3).
In regards to claim 8, Breu as modified teaches the limitations of claim 8 except that the rate of increase of the command voltage associated with frosting is lower than a rate of increase of the command voltage associated with clogging due to foreign matter. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have realized for the air conditioning apparatus and programmed controller of Breu as modified that the command voltage increase associated with frosting would be lower than the command voltage increase associated with clogging due to foreign matter because as admitted by applicant frosting does not occur at the start of the operation of the air conditioning apparatus (see paragraphs 19 and 25) and it takes time for the load to develop due to frosting in comparison to the clogging due to foreign matter.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "Breu does not teach command current being equal to or greater than the threshold because in Breu the motor current does not remain at level C2" the examiner maintains the rejection of claim 1 and points out that the limitation “command current being equal to or greater than” includes alternatives and Breu at least teaches one of the alternatives (such as motor current reaching level C2, see fig. 3 and above rejection of claim 1). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument, "set time begins at the start of the operation of the air-conditioning apparatus" the examiner maintains the rejection of claim 1 and points out that the above limitation is not supported by applicants disclosure (see above rejection of claim 1 and 112(a) written description rejection of claim 1).
In response to applicant's argument, "Breu does not teach rate of increase of command current" the examiner maintains the rejection of claim 3 and points out that rate of increase is interpreted as change in command current over a change in time and the expression (C-C1/T1-T0) represents a rate of change of command current (see above rejection of claim 3). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027. The examiner can normally be reached M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763         

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763